Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                        October 20, 2015


      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    RONALD C. RASHOFF, and LORI J.                                  No. 45919-1-II
    RASHOFF, individually and as Personal
    representative of the Estate of RYAN C.
    RASHOFF,

                               Appellants,

          v.

    THE STATE OF WASHINGTON

                               Respondent,

    BENJAMIN O. LAMOTTE,

                               Defendant.
                                                              UNPUBLISHED OPINION
    BENJAMIN O. LAMOTTE,

                               Appellant,

          v.

    STATE OF WASHINGTON

                               Respondent.

         LEE, J. — Ryan Rashoff and Benjamin Lamotte were involved in a car accident that killed

Ryan1 and injured Lamotte. Ryan’s parents (the Rashoffs) and Lamotte each filed suits against

the Washington State Department of Transportation (WSDOT), which were consolidated for trial.


1
 Because Ryan Rashoff’s parents are the appellants in this suit, this opinion refers to Ryan Rashoff
as “Ryan” to avoid confusion, and we intend no disrespect in doing so.
No. 45919-1-II


The suits alleged that WSDOT was liable for negligently failing to maintain the intersection where

the collision occurred in a reasonably safe manner.

       The Rashoffs and Lamotte now appeal the superior court’s dismissal of WSDOT on

summary judgment, arguing that (1) the superior court erred in finding their expert’s conclusions

based on the warrants in the Manual on Uniform Traffic Control Devices were inadmissible under

ER 702; (2) material issues of fact exist as to whether the intersection was reasonably safe for an

ordinary traveler; (3) the condition of the intersection was a proximate cause of the accident; and

(4) the superior court erred in dismissing their claim for impending death damages. We hold that

(1) the superior court did not exclude appellants’ experts’ testimony; (2) issues of material fact

exist as to whether the intersection was reasonably safe for an ordinary traveler; (3) issues of

material fact exist as to whether the condition of the intersection was a proximate cause of the

accident; and (4) summary judgment denying impending death damages is proper. Therefore, we

reverse in part, remand for trial on appellants’ negligence claim against WSDOT, and affirm the

dismissal of impending death damages.

                                              FACTS

       Ryan was killed in a car accident at the intersection of State Route 12 (SR 12) and Williams

Street/New Harmony Road (Williams Street.) in Mossyrock, Washington. The accident occurred

at 3:17 PM on December 8, 2009. Ryan was riding in the front passenger seat of a pickup driven

by Lamotte.2     The pickup was travelling northbound on Williams Street and entered the

intersection after stopping at the stop sign in front of the intersection. Vance Steen was driving a



2
 The Rashoffs have an ongoing negligence claim against Lamotte which does not affect this appeal
and was stayed in the superior court pending the outcome of this appeal.


                                                 2
No. 45919-1-II


log truck westbound on SR 12. Lamotte’s pickup accelerated into the intersection, and the log

truck collided with the passenger side of Lamotte’s pickup. The log truck entered the passenger

compartment, killing Ryan and injuring Lamotte.

        At the intersection where the accident occurred, SR 12 consists of one lane eastbound and

one lane westbound, each with a left turn lane. Williams Street consists of one lane northbound

and one lane southbound. Suspended over the intersection were flashing red lights facing the north

and south approaches on Williams Street and yellow flashing lights facing the east and west

approaches on SR 12. Signs reading “CROSS TRAFFIC DOES NOT STOP” were posted under

the stop signs on Williams Street. Clerk’s Papers (CP) at 138. Lamotte’s view was not obstructed,

the log truck had its headlights on, the sun was “behind” Lamotte’s line of sight, and his line of

sight was 2,000 feet. The speed limit on SR 12 was 55 m.p.h., and witnesses stated that the log

truck had been traveling at approximately 55-60 m.p.h. before the accident. Lamotte testified that

he only remembers stopping at the stop sign and proceeding forward; he remembers nothing else.

        Lamotte’s actions after stopping at the stop sign are unclear. In his deposition, Steen

described Lamotte as accelerating into the eastbound lane, pausing, and then accelerating into the

westbound lane Steen was traveling in. Steen said that when he saw them pause in eastbound lane,

he thought Lamotte had seen him and was letting him pass. But in his statement to the Washington

State Patrol shortly after the accident, Steen does not mention Lamotte pausing in the eastbound

lane.

        Richard Ary was driving in the eastbound lane on SR 12, but he did not see whether

Lamotte paused in the intersection. Ary was checking his mirrors when Lamotte entered the

intersection and looked up just as Lamotte was entering Steen’s lane. When Ary arrived at the



                                                3
No. 45919-1-II


intersection “less than a minute” after the collision, Ryan was unconscious and died before

regaining consciousness. CP at 224.

         The Rashoffs and Lamotte filed separate suits against WSDOT, which were subsequently

consolidated for trial.    They alleged that the intersection where the accident occurred was

unreasonably unsafe. The claims against WSDOT were based in part on the intersection’s accident

history, which showed 21 accidents—including three fatalities—between March 2003 and the

Rashoff-Lamotte accident on December 8, 2009.

         WSDOT filed a motion for summary judgment, offering the declarations of its experts,

Robert Seyfried and Chad Hancock.3 The Rashoffs and Lamotte opposed the motion, filing

declarations of its own experts, Edward Stevens and Richard Gill.

         Both of WSDOT’s experts testified that the intersection did not meet any of the traffic

“warrants”4 that indicate an “all-way stop control” may be needed, and therefore, it would have



3
    Hancock was WSDOT’s Southwest Region traffic engineer.
4
  Appellants’ expert, Stevens, describes “warrants” as follows: “Warrants can be thought of as
analytical techniques to be followed to determine if a traffic signal is justified at a particular
location.” CP at 464. Stevens further states: “Signal warrants and their prescribed methods of
determination are part of the Manual on Uniform Traffic Control Devices (MUTCD).” CP at 463-
64. Seyfried’s explanation is similar and explains further:

                  The Washington State Department of Transportation, like, I believe, every
         state transportation agency in the nation, uses and relies upon the “signal warrants”
         in the Manual on Uniform Traffic Control Devices (MUTCD) to determine whether
         a traffic signal should be considered for installation at an intersection. The
         MUTCD signal warrants . . . evaluate the operation and geometrics of an
         intersection from a wide variety of perspectives including traffic speed, average
         traffic volume and the corresponding gaps available for the disfavored traffic . . . ,
         the number and type of lanes on the respective roads, the crash experience at the
         intersection, and the intersection’s relationship to other intersections and the
         highway network, school crossings, and pedestrian volume.


                                                   4
No. 45919-1-II


been imprudent and contrary to the Manual on Uniform Traffic Control Devices (MUTDC) for

WSDOT to have installed a traffic signal before the December 8, 2009 accident. WSDOT’s

experts also testified that after the most recent accident at the intersection in 2007, the State had

taken the next appropriate action and installed the “CROSS TRAFFIC DOES NOT STOP” signs.

CP at 206. There were no accidents at the intersection between the installation of the signs and

the accident suffered by Ryan and Lamotte over a year later.

       Stevens testified that, according to his calculations, the intersection met two of the eight

“warrants” and was inherently dangerous because of the traffic volume and number of accidents

occurring in prior years. Stevens also pointed to the accident history reports for the intersection

and the several e-mails from community members to Hancock requesting a controlled intersection.

       Gill similarly testified that the intersection was inherently dangerous, but for different

reasons. Gill relied on his analysis of the lane widths, the speed of through traffic on SR 12

compared to the stationary position of someone at the Williams Street stop signs, the impact

severity of high speed cross through traffic, human perception of distances, and the amount of time

it would take a car on Williams Street to clear the intersection. Gill also discussed “a number of

visual and auditory cues available to him [Ryan] that would most likely have alerted him to the

impending collision,” to support the argument for impending death damages. CP at 440.

       The Rashoffs and Lamotte also submitted an e-mail sent from Hancock to a concerned

citizen. The e-mail stated:

               The intersection does meet 2 of the 8 warrants for a [traffic] signal. An
       intersection only has to meet one warrant for us to approve the installation. Because
       our needs list is longer than what we can afford to build, we have to prioritize all


CP at 593.


                                                 5
No. 45919-1-II


        of the intersections that meet the warrants. It’s currently #13 on our prioritization
        list, so it will be several years before WSDOT could get to it. An earmark is most
        likely the only way to fund the project in the near future, so you’re going about it
        the right way. Our quick estimate for design and construction of just the signal is
        about $400,000. We have left turn lanes in place, so I’m assuming no widening
        will be necessary. There may be some other costs associated with the improvement
        that we’re unaware of at this time, but nothing jumps out at us.

CP at 341.

        WSDOT filed supplemental declarations from Seyfried and Hancock. Both agreed with

Stevens that WSDOT follows the methodology set forth in the MUTCD for determining whether

to consider installing a traffic signal, but both testified that Stevens had inflated the results of his

calculations by not adjusting the raw data to account for multi-axel vehicles and seasonal changes

in traffic volumes.

        In a letter opinion on WSDOT’s motion for summary judgment, the superior court stated:

        This Court is persuaded that Dr. [sic] Stevens has not demonstrated that a correct
        application of the various factors in the MUTCD support his conclusions. See
        Second Decl. of Seyfried (filed 11/18/13). Unless Dr. [sic] Stevens is able to
        correctly apply the MUTCD, the Court is persuaded that his testimony would not
        “assist the trier of fact to understand the evidence or to determine a fact in issue. . .
        .” Evidence Rule 701 [sic]. Accordingly, his testimony would not be admissible
        and would not be considered in opposition to the State’s motion. CR 56; Cano-
        Garcia v. King Co., 168 Wash. App. 223 (2012). . . .

                Due to the significance of such a ruling, however, this Court will allow
        Plaintiff to file a supplemental declaration to address whether the MUTCD’s signal
        warrants have been met.

CP at 643.

        In his supplemental declaration, Stevens acknowledged that an adjustment for multi-axle

vehicles was not made to the 2006 data, but did not offer any explanation as to why he did not

apply a multi-axle adjustment. Stevens responded to the absence of a seasonal adjustment in his

calculations:


                                                   6
No. 45919-1-II


       I did not make any seasonal adjustments to the traffic counts because I was
       interested in the actual traffic volumes during the more heavily traveled summer
       months, which is when most of the accidents were occurring.

CP at 647.

       After consideration of Steven’s supplemental declaration, the superior court ruled:

       After allowing additional time for Plaintiff’s expert to explain whether the criteria
       for safety measures of the Manual on Uniform Traffic Control Devices had been
       met, the Court is still persuaded that those criteria were not met before the accident.

CP at 722.5 Accordingly, the superior court granted summary judgment in favor of WSDOT and

dismissed both lawsuits. The Rashoffs and Lamotte appeal. 6

                                           ANALYSIS

A.     STANDARD OF REVIEW

       “We review summary judgment orders de novo and perform the same inquiry as the trial

court.” Owen v. Burlington N. & Santa Fe R.R., 153 Wash. 2d 780, 787, 108 P.3d 1220 (2005); Hisle

v. Todd Pac. Shipyards Corp., 151 Wash. 2d 853, 860, 93 P.3d 108 (2004). Summary judgment is

proper if the record before the superior court establishes that there is no genuine issue as to any

material fact and the moving party is entitled to judgment as a matter of law. CR 56(c); Owen,
153 Wash. 2d at 787. A material fact is one affecting the outcome of litigation. Owen, 153 Wash. 2d

at 789. Summary judgment is also proper if the non-moving party “‘fails to make a showing



5
  The record shows that the superior court never struck Steven’s testimony. Instead, the order for
summary judgment states that it received Stevens’ testimony, and the superior court still found
summary judgment was appropriate.
6
   Lamotte joined and adopted by reference Rashoff’s arguments on appeal with the exception of
those concerning Ryan’s impending death damages. To try to minimize confusion, “appellants”
is used when referring to the arguments made by the Rashoffs and adopted by Lamotte. Otherwise,
each appellant is referenced by name.


                                                 7
No. 45919-1-II


sufficient to establish the existence of an element essential to that party’s case, and on which that

party will bear the burden of proof at trial.’” Miller v. Likins, 109 Wash. App. 140, 145, 34 P.3d 835

(2001) (quoting Young v. Key Pharm., Inc., 112 Wash. 2d 216, 225, 770 P.2d 182 (1989)). A court

may not consider inadmissible evidence when ruling on summary judgment. Cano-Garcia v. King

County, 168 Wash. App. 223, 249, 277 P.3d 34, review denied, 175 Wash. 2d 1010 (2012).

       Generally, issues of negligence and proximate cause are not appropriate for summary

judgment because they are questions of fact. Ruff v. County of King, 125 Wash. 2d 697, 703, 887
P.2d 886 (1995). But, a question of fact may be decided as a matter of law in situations where

reasonable minds can only reach one conclusion. Owen, 153 Wash. 2d at 788; Moore v. Hagge, 158
Wash. App. 137, 147, 241 P.3d 787 (2010). As the non-moving party, all facts and reasonable

inferences are viewed in the light most favorable to appellants. Owen, 153 Wash. 2d at 787. But,

the nonmoving party may not rely on speculation, argumentative assertions, or on having its

declarations considered at face value. Seven Gables Corp. v. MGM/UA Entm't Co., 106 Wash. 2d 1,

13, 721 P.2d 1 (1986).      Rather, after the moving party submits adequate declarations, the

nonmoving party must set forth specific facts that sufficiently rebut the moving party’s contentions

and disclose that a genuine issue of material fact exists. Id.

B.     EXPERT TESTIMONY OF STEVENS

       Appellants argue the trial court erred in finding Stevens’ conclusions based on the MUTCD

warrants inadmissible under ER 702.7 However, the record demonstrates that the superior court



7
  Appellants’ argument on this point is a bit ambiguous. They never explicitly state they are
disputing an ER 702 ruling. Instead they characterize it as “the trial court . . . disregarding”
Stevens’ opinion, and “improperly ma[king] a factual finding.” Br. of Appellant at 2, 34. The
respondents extensively argue that the testimony was excluded under ER 702 and that it was


                                                  8
No. 45919-1-II


never excluded Stevens’ testimony. For that reason, and because we reverse and remand on other

grounds, we decline to further address the issue of the admissibility of Stevens’ testimony.

C.     NEGLIGENCE

       To prevail on their negligence claim, appellants must show that (1) WSDOT owed Ryan

and Lamotte a legal duty, (2) WSDOT negligently breached its duty, (3) the appellants suffered

injury; and (4) the breach proximately caused appellants’ injury. Boguch v. Landover Corp., 153
Wash. App. 595, 609, 224 P.3d 795 (2009) (citing Ruff, 125 Wash. 2d at 704). “Today, governmental

entities are held to the same negligence standards as private individuals.” Owen, 153 Wash. 2d at

787; Keller v. City of Spokane, 146 Wash. 2d 237, 242-43, 44 P.3d 845 (2002).

       1.      Breach of Duty

       Appellants argue that the superior erred in granting WSDOT’s summary judgment on their

negligence claim because issues of material fact exist as to whether WSDOT breached its duty to

maintain the intersection where the accident occurred in a reasonably safe condition. We agree.

       The parties agree that as the governmental entity responsible for the intersection, WSDOT

owes a duty to all travelers to maintain the intersection in a condition reasonably safe for ordinary

travel, which includes eliminating inherently dangerous or misleading conditions.8 Owen, 153
Wash. 2d at 788. “Liability for negligence does not require a direct statutory violation, though a

statute, regulation, or other positive enactment may help define the scope of a duty or the standard



properly excluded. Even in the reply brief, the appellants do not address this as an ER 702 issue,
but instead claim the trial court improperly weighed expert testimony.
8
 “That is not to say that any negligence on the part of the [Appellants] is irrelevant to the cause of
action and may be raised by the [WSDOT] when appropriate.” Owen, 153 Wash. 2d at 787.



                                                  9
No. 45919-1-II


of care. The MUTCD provides at least some evidence of the appropriate duty.” Id. at 787 (citation

omitted); see also RCW 47.36.030(1) (imposing duty on secretary of transportation to adopt

uniform state standard for signs and other traffic control devices used on state highways and

directing that such signs “shall conform as nearly as practicable to the manual of specifications for

the manufacture, display, and erection of uniform traffic control devices for streets and

highways”); WAC 468-95-010 (noting secretary of transportation’s adoption of the MUTCD); Kitt

v. Yakima County, 93 Wash. 2d 670, 672, 611 P.2d 1234 (1980) (noting the adoption of the MUTCD).

       Generally, whether WSDOT breached that duty by failing to maintain a roadway that is

reasonably safe for ordinary travel is a question of material fact. Owen, 153 Wash. 2d at 788.

However, “[q]uestions of fact may be determined as a matter of law ‘when reasonable minds could

reach but one conclusion.’” Id. at 788 (quoting Hartley v. State, 103 Wash. 2d 768, 775, 698 P.2d
77 (1985)). Whether a condition is inherently dangerous or misleading, and the adequacy of the

government’s attempts at corrective action, are also, generally, questions of fact. Id., at 788. An

inherently dangerous condition is one that exists in the roadway itself. Barton v. King County, 18
Wash. 2d 573, 576-77, 139 P.2d 1019 (1943) (quoting Leber v. King County, 69 Wash. 134, 136-37,

124 P. 397 (1912)).

       WSDOT argues that the undisputed evidence showed that the Williams Street/SR 12

intersection met or exceeded accepted engineering standards, and therefore, it did not breach any

duty as a matter of law. We disagree.

       In Xiao Ping Chen v. City of Seattle, 153 Wash. App. 890, 223 P.3d 1230 (2009), review

denied, 169 Wash. 2d 1003 (2010), Division One of this court rejected the same argument relied on

by WSDOT. In Chen, the city argued that summary judgment was appropriate because the plaintiff



                                                 10
No. 45919-1-II


failed to establish any physical defect with the crosswalk that rendered the crosswalk inherently

dangerous or misleading, there was no evidence that the City had violated any law requiring safety

measures different than those installed at the crosswalk, and MUTCD did not require the city to

do anything more with the marked crosswalk. Id. at 898. The court in Chen rejected the city’s

arguments and held that a plaintiff did not need to establish a particular defect existed in order to

defeat summary judgment. Id. at 894.           Rather, “consideration of all of the surrounding

circumstances is necessary to determine whether a particular roadway presented an unsafe

condition.” Id. at 909. In Chen, the plaintiff-appellant’s production of reports of past accidents in

the crosswalk, multiple citizen requests for a traffic light, and expert witness opinions were

sufficient to reverse the superior court’s summary judgment decision in favor of the city of Seattle.

Id. at 909-11.

       Here, the appellants presented similar evidence to show that WSDOT breached its duty to

keep the intersections reasonably safe for ordinary travel, including evidence of past accidents at

the intersection; requests by community members for the installation of a traffic signal; the e-mail

from WSDOT’s traffic engineer, Hancock, stating the intersection met two of eight warrants for a

traffic signal and was on a priority list for the installation of a traffic signal; and the opinions of

their experts, Stevens and Gill. Specifically, Stevens testified he believed the absence of any

accidents from the time the “Cross Traffic Does Not Stop” sign was installed to Ryan’s and

Lamotte’s accident was “more likely explained by normal variation in the crash frequency, rather

than a result of the ‘cross traffic does not stop’ sign.”9 CP at 649.



9
  This particular conclusion was not substantiated with improperly applied methodology, and
thus is admissible.


                                                  11
No. 45919-1-II


       Additionally, Gill concluded that the roadway itself was inherently dangerous because of

the width of the lanes and the time it takes to cross them. This conclusion, combined Stevens’

interpretation of the prior accident reports, Hancock’s e-mail, and the community requests for the

installation of a traffic signal created an issue of material fact as to whether WSDOT breached its

duty to keep the intersection reasonably safe for ordinary travel sufficient to withstand summary

judgment. Chen, 153 Wash. App. at 909-11.

       2.      Proximate Cause

       WSDOT argues that the appellants failed to show the condition of the intersection

proximately caused the accident. We hold that an issue of material fact exists as to whether

WSDOT’s alleged failure to maintain the intersection in a reasonably safe condition was a

proximate cause of the accident.

       “Washington Courts have repeatedly held that in order to hold a governmental body liable

for an accident based upon its failure to provide a safe roadway, the plaintiff must establish more

than that the government’s breach of duty might have caused the injury.” Miller, 109 Wash. App. at

145 (alteration in original). To defeat summary judgment, a showing of proximate cause must be

made, and the showing “must be based on more than mere conjecture or speculation.” Garcia v.

Dep’t of Transp., 161 Wash. App. 1, 15, 270 P.3d 599 (2011). To establish WSDOT’s breach was

a proximate cause of appellants’ injuries, appellants must establish both cause-in-fact and legal

causation. Miller, 109 Wash. App. at 145.

       Cause-in-fact means that “but-for” WSDOT’s failure to make the intersection reasonably

safe for ordinary travel, the injury would not have occurred. See Id., at 145. Cause-in-fact is

generally a question for the jury, “but it may be decided as a matter of law if the causal connection



                                                 12
No. 45919-1-II


between the act and the injury is ‘so speculative and indirect that reasonable minds could not

differ.’” Cho v. City of Seattle, 185 Wash. App. 10, 16, 341 P.3d 309 (2014) (quoting Moore, 158
Wash. App. at 148), review denied, 183 Wash. 2d 1007 (2015). “‘The cause of [the] accident [is] . . .

speculative when, from a consideration of all the facts, it is as likely that it happened from one

cause as another.’” Cho, 185 Wash. App. at 16 (quoting Moore, 158 Wash. App. at 148) (alterations

in original). Legal causation asks whether liability attaches as a matter of law, or if the relationship

between the defendant’s acts and the plaintiff’s injuries are instead too attenuated. Miller, 109
Wash. App. at 145; Hartley, at 778-79.

        The appellants argue that Lamotte’s stopping at the stop sign before proceeding into the

intersection “constitutes strong circumstantial evidence that, had there been a traffic signal or a

four-way stop in place,” Lamotte would not have crossed until it was his turn. Reply Br. at 21.

We agree.

        Here, the evidence shows that Lamotte followed the rules of the road by stopping at the

stop sign on Williams Street. Lamotte then traveled into the intersection, maybe pausing in the

eastbound lane, before traveling into the path of Steen’s log truck. The evidence also shows that

Steen followed the rules of the road by traveling at, or close to, the speed limit, having his

headlights on, and watching Lamotte’s actions. Given these facts, we cannot say as a matter of

law that the causal connection between WSDOT’s alleged breach of its duty to maintain the

intersection in a reasonably safe condition for ordinary travel (by installing further safety measures

to control vehicle travel) and the collision is “‘so speculative and indirect that reasonable minds

could not differ.’” Cho, 185 Wash. App. at 16 (quoting Moore, 158 Wash. App. at 148). Therefore,

we hold that summary judgment was improper on this issue.



                                                  13
No. 45919-1-II


D.     IMPENDING DEATH DAMAGES

       The Rashoffs10 argue that the superior court erred by dismissing their claim for Ryan’s fear

of impending death. We disagree.

       The Rashoffs claim the declaration of Gill presents “substantial circumstantial evidence

. . . that Ryan Rashoff would have been aware of his impending severe injury or death in the

moments before the collision.” Br. of Appellant Rashoff at 42. WSDOT acknowledges that

Washington law allows recovery for a decedent’s fear of impending death, but argues “there is no

admissible evidence that Ryan perceived or knew the crash was imminent.” Br. of Resp’t at 48.

       An estate is entitled to recover for a decedent’s pain and suffering prior to death under

Washington law. See RCW 4.20.020, .046, .060. To recover for a fear of impending death, the

plaintiff must show the decedent had a conscious realization of his or her imminent death and that

conscious realization caused suffering. Bingaman v. Grays Harbor Cmty. Hosp., 103 Wash. 2d 831,

837, 699 P.2d 1230 (1985); Otani ex rel. v. Broudy, 151 Wash. 2d 750, 758, 92 P.3d 192 (2004).

       In Bingaman, the surviving husband and two sons brought a survival action on behalf of

his wife’s estate for her untimely death as a result of complications from childbirth. 103 Wash. 2d at

833. In support of its recovery, the Bingaman estate presented uncontroverted evidence that

Bingaman screamed in pain to the nurses for help, regained consciousness after three separate

grand mal seizures during a three-hour period, and said to a patient in the bed next to her, “I’m

dying. I know I’m dying. Why can’t they help me? What is the matter with me?” Id. at 834. The




10
  Lamotte does not join in the Rashoffs’ pre-death pain and suffering claim. Br. of Appellant
Lamotte at i-2.



                                                14
No. 45919-1-II


Bingaman court held this was substantial evidence from which a jury could find that Bingaman

“not only suffered extreme conscious pain, fear and despair at not being helped, but also had the

conscious realization her life and everything fine that it encompassed was prematurely ending.”

Id. at 837-38.

       Here, the Rashoffs’ claim fails because the Rashoffs only present speculation that Ryan

could have known he was going to die before he did. Gill stated in his declaration, “Ryan Rashoff

had a number of visual and auditory cues available to him that would most likely have alerted him

to the impending collision.” CP at 440 (emphasis added). No evidence was presented that Ryan

took advantage of any of these cues. The evidence shows Ryan never regained consciousness after

the collision, and died moments after. This leaves Lamotte as the only person who could know

whether Ryan had a conscious realization of his impending death, but the evidence shows that

Lamotte does not have a memory of the accident beyond initially stopping at the intersection.

       The law requires the plaintiff in survival actions such as this to present evidence of the

decedent’s conscious realization of his or her impending death and suffering from that realization.

See Bingaman, 103 Wash. 2d at 837; Otani, 151 Wash. 2d at 758. The Rashoffs fail to present evidence

that Ryan realized he was going to die and suffered therefrom. Gill’s testimony that cues were

“available” that would have “most likely” alerted Ryan, is nothing more than speculation, and non-

moving parties may not rely on speculation to survive summary judgment motions. Seven Gables,
106 Wash. 2d at 13. Therefore, we affirm the superior court’s summary judgment dismissal of

Rashoff’s claim for pre-death damages.




                                                15
No. 45919-1-II


                                       CONCLUSION

       We reverse the superior court’s summary judgment dismissal of appellants’ negligence

claim against WSDOT and remand for trial on that issue. But, we affirm the superior court’s

summary judgment dismissal of the Rashoffs’ claim for pre-death damages.

       A majority of the panel having determined that this opinion will not be published in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                                     Lee, J.
 We concur:



                  Worswick, P.J.




                     Maxa, J.




                                              16